ORDER

PER CURIAM.
Kenneth J. Cook appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Cook was convicted of one count of kidnapping and three counts of armed-criminal action. In deciding his sole point, the Court of Appeals determined that the mov-ant is not entitled to relief for his counsel’s failure to investigate, interview and depose a prosecution witness, or in failing to move for a continuance after learning that the State intended to call that witness to testify at trial. The judgment of the motion court is affirmed. Rule 84.16(b).